Citation Nr: 1114116	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record shows that the Veteran's August 2008 notice of disagreement (NOD) expressed disagreement with the RO's July 2008 denial of his claims of service connection for a right knee scar and PTSD as well as the assignment of a non compensable rating for his newly service connected bilateral hearing loss.  However, the subsequent May 2009 VA Form 9s, Appeal to Board of Veterans' Appeals (the first received May 4, 2009, and the second received May 18, 2009), specifically notified VA that he was limiting his appeal to the claim of service connection for a low back disability.  In other words, the Veteran did not perfect an appeal with respect to the claims of service connection for a right knee scar and PTSD and a higher initial rating for bilateral hearing loss.  Moreover, the Board finds that the statement in support of claim, also received by the RO on May 4, 2009, serves as a new claim for a higher rating for bilateral hearing loss.  It does not constitute an appeal as it did not express an intent to appeal the  initial rating assigned by the RO.  See 38 C.F.R. §§ 20.200, 20.302(c) (2010) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran notified VA that he received his medical care at the St. Louis VA Medical Center.  However, while the RO reported that it reviewed his May 2008 to October 2009 records from this facility, neither these records nor his pre-September 2007 treatment records appear in the claims file.  Therefore, because these records are potentially relevant to the current claim, the Board finds that a remand is required to request them.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.303 (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Next, the Board notes that the Veteran was scheduled for a VA examination but he called and cancelled, apparently as his wife was ill. On remand, the Veteran should be given another opportunity to report for an examination. 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-1986 treatment records from the St. Louis VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the Veteran should be afforded a VA examination by an orthopedist.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims file.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) What are the diagnoses of the Veteran's current low back disabilities?

(b) As to each identified low back disability, is it at least as likely as not that it is related to a disease or injury in military service?

(c) As to any degenerative joint disease, is it at least as likely as not that it manifested to a compensable degree in the first post-service year?

Note 1:  In providing answers to the above questions, the examiner should comment on the Veteran and his buddy's claims regarding the appellant injuring his back in a fall while on active duty.

Note 2:  In providing answers to the above questions, the examiner should also comment on the records regarding post-service low back injuries and the July 2004 surgery.

Note 3: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

